Exhibit 10.1

 

CONCEPTUS, INC.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

On August 11, 2004, Mark M. Sieczarek (“Executive”) and Conceptus, Inc., a
Delaware corporation (the “Company”) entered into an Employment Agreement (the
“Prior Agreement”).  The Company and Executive wish to amend and restate the
Prior Agreement in its entirety, effective as of this 24th day of Dec, 2008,
pursuant to the terms and conditions set forth in this Amended and Restated
Employment Agreement (the “Agreement”).  Certain capitalized terms used in this
Agreement are defined in Section 7 below.

 

RECITALS

 

WHEREAS, the Board of Directors of the Company believes that it is in the best
interests of the Company and its stockholders to provide Executive with an
incentive to continue his employment with the Company and to motivate Executive
to maximize the value of the Company in the event of a Change of Control for the
benefit of its stockholders; and

 

WHEREAS, the Company and Executive intend that the Prior Agreement be superseded
in all respects by this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereby agree as follows:

 

1.                                       Term of Agreement.  The original
effective date of the Prior Agreement was August 11, 2004 and the Prior
Agreement had an initial term of three (3) years (such period, including any
extensions pursuant to this Section 1, the “Term”).  Executive’s employment term
was automatically renewed for one-year periods as of August 11, 2007 and
August 11, 2008, and this Agreement shall continue to be automatically renewable
for one-year periods on each August 11 thereafter, unless otherwise terminated
pursuant to Section 5.  This Agreement may be terminated by either party, with
or without cause, at the end of the then-current Term with six (6) months’
advance written notice to the other party.

 

2.                                       Duties.

 

(a)                                  Position.  Executive shall be employed as
President and Chief Executive Officer of the Company.  In such capacity he shall
have overall responsibility for the management of the Company and report to and
be subject to the direction and control of the Company’s Board of Directors.  So
long as Executive remains the Chief Executive Officer of the Company, and
subject to the fiduciary duties of the Board of Directors as directors of the
Company, Executive will be nominated to, and if elected by the stockholders of
the Company, be a member of, the Company’s Board of Directors.

 

--------------------------------------------------------------------------------


 

(b)                                 Obligations to the Company.  Executive
agrees to the best of his ability and experience that he will at all times
loyally and conscientiously perform all of the duties and obligations required
of and from Executive pursuant to the express and implicit terms hereof, and to
the reasonable satisfaction of the Company.  During the term of Executive’s
employment relationship with the Company, Executive further agrees that he will
devote all of his business time and attention to the business of the Company,
Executive will not render commercial or professional services of any nature to
any person or organization, whether or not for compensation, without the prior
written consent of the Company’s Board of Directors, and Executive will not
directly or indirectly engage or participate in any business that is competitive
in any manner with the business of the Company.  Nothing in this Agreement will
prevent Executive from accepting speaking or presentation engagements in
exchange for honoraria or from serving on boards of charitable organizations, or
from owning no more than 1% of the outstanding equity securities of a
corporation whose stock is listed on a national stock exchange.  Executive will
comply with and be bound by the Company’s operating policies, procedures and
practices from time to time in effect during the term of Executive’s employment.

 

3.                                       At-Will Employment.  The Company and
Executive acknowledge that Executive’s employment is and shall continue to be
at-will, as defined under applicable law, and that Executive’s employment with
the Company may be terminated by either party at any time for any or no reason. 
If Executive’s employment terminates for any reason, Executive shall not be
entitled to any payments, benefits, damages, award or compensation other than as
provided in this Agreement.  The rights and duties created by this Section 3 may
not be modified in any way except by a written agreement executed by the Board
of Directors of the Company and Executive.

 

4.                                       Compensation.  For the duties and
services to be performed by Executive hereunder, the Company shall pay
Executive, and Executive agrees to accept, the salary, stock options, bonuses
and other benefits described below in this Section 4.

 

(a)                                  Salary.  Executive shall receive an annual
salary of $408,000 (the “Base Salary”).  Executive’s Base Salary will be payable
biweekly pursuant to the Company’s normal payroll practices.  The Base Salary
shall be reviewed annually by the Company’s Board of Directors or its
Compensation Committee, and adjusted as necessary following such review, and any
increase will be effective as of the date determined appropriate by the Board of
Directors or its Compensation Committee and will thereafter be deemed a part of
Base Salary for purposes of Sections 6(a) and 6(b) of this Agreement.

 

(b)                                 Bonuses.

 

(i)                                     Annual “Target” Bonus.  In addition to
the Base Salary, for each fiscal year ending during the Term, Executive shall
have the opportunity to earn an annual performance bonus (the “Annual Target
Bonus”) in an amount up to 100% of Executive’s Base Salary, 75% of which will be
cash and 25% of which will be an equity component, which may include stock
options and restricted stock.  The exact amount and composition of the Annual
Bonus will be determined by the Board of Directors or its Compensation Committee
in consultation with Executive, based upon mutually agreed performance
objectives, both personal and corporate.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Additional Annual Incentive Bonus.  In
addition to the Annual Bonus, Executive will be eligible for an additional
incentive bonus of up to an additional 50% of Executive’s Base Salary in the
event of Company performance a certain amount above such performance objectives,
which will be determined by the Board of Directors or its Compensation Committee
in consultation with the Executive, based upon mutually agreed performance
objectives and may be cash, stock options or restricted stock, or some
combination.

 

(c)                                  Option Acceleration Upon a Change of
Control.  Subject to any additional acceleration of exercisability described in
Section 6(a) below, upon a Change of Control (as defined in Section 7 below),
the vesting and exercisability of each stock option, stock appreciation right,
restricted stock award, restricted stock unit award or other equity-based award
with respect to the Company’s securities held by Executive (collectively the
“Equity Awards”) shall be automatically accelerated as to 100% of the
then-unvested shares subject thereto at the time of the Change of Control.  The
exercisability of each Equity Award which is a stock option or stock
appreciation right shall be extended to a total of twelve (12) months from the
date of such Change of Control (but in no event later than the date on which the
right to exercise the Equity Award would have expired had Executive continued to
be employed by the Company for the full term of such Equity Award).  The
foregoing provision is hereby deemed to be a part of each such Equity Award and
to supersede any contrary provision in any agreement relating thereto.

 

(d)                                 Additional Benefits. Executive shall be
eligible to participate in the Company’s employee benefit plans of general
application, including without limitation, those plans covering medical,
disability and life insurance in accordance with the rules established for
individual participation in any such plan and under applicable law.  Executive
shall be eligible for vacation and sick leave in accordance with the policies in
effect during the Term of this Agreement and will receive such other benefits as
the Company generally provides to its other employees of comparable position and
experience.  In addition, the Company shall provide Executive, at the Company’s
expense, with an annual physical examination, with Executive’s agreement that
the doctor performing such examination shall provide a copy of the examination
report to the Compensation Committee of the Board of Directors.

 

(e)                                  Reimbursement of Expenses.  Executive shall
be authorized to incur on behalf and for the benefit of, and shall be reimbursed
by, the Company for reasonable expenses, provided that such expenses are
substantiated in accordance with Company policies.

 

5.                                       Termination of Agreement. This
Agreement may be terminated during its Term upon the occurrence of any of the
following events:

 

(i)                                     The Company’s termination of Executive
for Cause (as defined in Section 7 below) (“Termination for Cause”);

 

(ii)                                  The Company’s termination of Executive
without Cause (as defined in Section 7 below), which determination may be made
by the Company at any time at the Company’s sole discretion, for any or no
reason (“Termination Without Cause”);

 

3

--------------------------------------------------------------------------------


 

(iii)                               The effective date of a written notice sent
to the Company from Executive stating that Executive is electing to terminate
his employment with the Company (“Voluntary Termination”); or

 

(iv)                              Executive’s death or Disability (as defined in
Section 7 below).

 

6.                                       Severance Benefits.  Executive shall be
entitled to receive severance benefits upon termination of employment only as
set forth in this Section 6:

 

(a)                                  Termination Following a Change of Control.

 

(i)                                     Involuntary Termination.  If Executive’s
employment with the Company is terminated at any time within twenty-four (24)
months after a Change of Control as a result of an Involuntary Termination, then
Executive shall be entitled to receive the following severance and other
benefits:

 

(A)                              Severance Pay.  During the Continuation Period,
Executive shall be entitled to receive as severance an amount equal to the sum
of (i) Executive’s Current Compensation that would otherwise have been payable
during the Continuation Period if Executive’s service had not been terminated,
plus (ii) an amount equal to fifty percent (50%) of Executive’s Base Salary for
the fiscal year in which the termination occurs multiplied by three.  Such
severance payments will be made periodically in the same amounts and at the same
intervals as the Base Salary were paid immediately prior to termination of
employment. In addition, during the Continuation Period, the Company shall
continue to make available to Executive and Executive’s spouse and dependents
any group health plans, life insurance plans and other benefit plans and
programs of the Company on the date of such termination of employment, to the
extent permitted by law and subject to the terms and conditions of the relevant
plan or program. For purposes of this Section 6(a)(i)(A), benefits will not
include future participation in any discretionary bonus or equity incentive
pool, other than amounts as contemplated in this subsection A.

 

(B)                                Medical Benefits.  Executive may elect
coverage for, and the Company shall reimburse Executive for, the amount of his
premium payments, for group health coverage, if any, elected by the Executive
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”); provided, however, that (1) such reimbursement shall not
exceed $650.00 per month, and (2) Executive shall be solely responsible for all
matters relating to his continuation of coverage pursuant to COBRA, including
(without limitation) his election of such coverage and his timely payment of
premiums; provided, further, that (3) upon the earlier to occur of (x) the time
that Executive no longer constitutes a Qualified Beneficiary (as such term is
defined in Section 4980(B)(g)(1) of the Code) and (y) the date thirty-six (36)
months following Executive’s termination, the Company’s obligations to reimburse
Executive under this subsection (B) shall cease; provided, further, that if the
Company’s obligations under this subsection (B) cease pursuant to clause (3)(x),
the Company shall make a lump sum payment to Executive, on the date eighteen
(18) months following Executive’s termination, equal to the product of the last
monthly reimbursement paid to Executive pursuant to this subsection
(B) multiplied by eighteen (18).

 

4

--------------------------------------------------------------------------------


 

(C)                                Outplacement Services.  Executive shall be
entitled to outplacement services at the Company’s expense, the actual cost of
which is not to exceed $15,000, provided that such outplacement benefits shall
end not later than the last day of the second calendar year that begins after
the date of Executive’s termination of employment.  Such services shall be
provided by a firm selected by Executive from a list compiled by the Company.

 

(ii)                                  Voluntary Termination; Termination For
Cause. If Executive’s employment with the Company is terminated at any time
within twenty-four (24) months after a Change of Control as a result of a
Voluntary Termination or Termination for Cause, then Executive shall not be
entitled to receive payment of any severance benefits.  Executive will receive
payment(s) for all salary and unpaid vacation accrued as of the date of
Executive’s termination of employment and Executive’s benefits will be continued
under the Company’s then existing benefit plans and policies in accordance with
such plans and policies in effect on the date of termination and in accordance
with applicable law.

 

(b)                                 Termination Apart from a Change of Control.

 

(i)                                     Involuntary Termination. If Executive’s
employment with the Company terminates at any time prior to the occurrence of a
Change of Control or after the 24-month period following the effective date of a
Change of Control as a result of an Involuntary Termination, Executive will be
entitled to receive the following severance and other benefits:

 

(A)                              Severance Pay.  The Company shall pay to
Executive in an amount equal to (i) Executive’s Current Compensation (on a
monthly basis) multiplied by eighteen (18), plus (ii) an amount equal to the
cash portion of Executive’s Annual Target Bonus for the fiscal year in which the
termination occurs (with it deemed that all performance goals have been met at
100% of budget or Plan) multiplied by one hundred fifty percent (150%). Such
severance payment shall be paid in one lump sum thirty (30) days following the
date of Executive’s Involuntary Termination. In addition, for a period of
eighteen (18) months following Executive’s termination pursuant to this
Section 6(b)(i)(A), the Company shall continue to make available to Executive
and Executive’s spouse and dependents any group health plans, life insurance
plans and other benefit plans and programs of the Company on the date of such
termination of employment, to the extent permitted by law and subject to the
terms and conditions of the relevant plan or program. For purposes of this
Section 6(b)(i)(A), benefits will not include future participation in any
discretionary bonus or equity incentive pool, other than continuation of amounts
as contemplated in this subsection A.

 

(B)                                Medical Benefits. Executive may elect
coverage for, and the Company shall reimburse Executive for, the amount of his
premium payments, for group health coverage, if any, elected by Executive
pursuant to COBRA; provided, however, that (1) such reimbursement shall not
exceed $650.00 per month, and (2) Executive shall be solely responsible for all
matters relating to his continuation of coverage pursuant to COBRA, including
(without limitation) his election of such coverage and his timely payment of
premiums; provided, further, that (3) upon the earlier to occur of (x) the time
that Executive no longer constitutes a Qualified Beneficiary (as such term is
defined in Section 4980(B)(g)(1) of the Code) and (y) the date eighteen (18)
months following Executive’s termination, the Company’s obligations to reimburse
Executive under this subsection (B) shall cease.

 

5

--------------------------------------------------------------------------------


 

(C)                                Outplacement Services.  For a period of
eighteen (18) months following Executive’s termination pursuant to this
Section 6(b)(i)(A), Executive shall be entitled to outplacement services at the
Company’s expense, the actual cost of which is not to exceed $15,000.  Such
services shall be provided by a firm selected by Executive from a list compiled
by the Company.

 

(D)                               Equity Award Acceleration.  The vesting and
exercisability of each Equity Award shall be automatically accelerated as to the
amount of the unvested shares subject thereto at the time of the Involuntary
Termination which would have vested had the Executive remained employed by the
Company for eighteen (18) months following the date of such Involuntary
Termination. The foregoing provision is hereby deemed to be a part of each
agreement evidencing an Equity Award and to supersede any contrary provision in
any agreement relating thereto.

 

(ii)                                  Voluntary Termination; Termination for
Cause. If Executive’s employment with the Company is terminated at any time
prior to a Change of Control or after the 24-month period following the
effective date of a Change of Control as a result of a Voluntary Termination
(other than an Involuntary Termination, in which case Section 6(b)(i) will
apply) or a Termination for Cause, then Executive shall not be entitled to
receive payment of any severance or other benefits described in this Section 6. 
Executive will receive payment(s) for all salary and unpaid vacation accrued as
of the date of Executive’s termination of employment and Executive’s benefits
will be continued under the Company’s then existing benefit plans and policies
in accordance with such plans and policies in effect on the date of termination
and in accordance with applicable law.

 

7.                                       Definition of Terms.  The following
terms referred to in this Agreement shall have the following meanings:

 

(a)                                  “Cause” shall mean:

 

(I)                                     GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
IN THE PERFORMANCE OF EXECUTIVE’S DUTIES TO THE COMPANY WHERE SUCH GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT HAS RESULTED OR IS LIKELY TO RESULT IN
SUBSTANTIAL AND MATERIAL DAMAGE TO THE COMPANY OR ITS SUBSIDIARIES,

 

(II)                                  EXECUTIVE’S REPEATED UNEXPLAINED OR
UNJUSTIFIED ABSENCE FROM THE COMPANY,

 

(III)                               EXECUTIVE’S MATERIAL AND WILLFUL VIOLATION
OF ANY FEDERAL OR STATE LAW,

 

(IV)                              EXECUTIVE’S COMMISSION OF ANY ACT OF FRAUD
WITH RESPECT TO THE COMPANY, OR

 

(V)                                 CONVICTION OF A FELONY OR A CRIME INVOLVING
MORAL TURPITUDE CAUSING MATERIAL HARM TO THE STANDING AND REPUTATION OF THE
COMPANY, IN EACH CASE AS DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OF
THE COMPANY.

 

6

--------------------------------------------------------------------------------


 

(b)                                 “Change of Control” shall mean the
occurrence of any of the following events:

 

(i)                                     any “Person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) is
or becomes the “Beneficial Owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing forty percent
(40%) or more of the total voting power represented by the Company’s then
outstanding voting securities; or

 

(ii)                                  a merger or consolidation of the Company
whether or not approved by the Board of Directors of the Company, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets; or

 

(iii)                               a change in the composition of the Board of
Directors of the Company, as a result of which fewer than a majority of the
directors are Incumbent Directors.  “Incumbent Directors” shall mean directors
who either (A) are directors of the Company as of the date of Executive’s hire
or (B) are elected, or nominated for election, to the Board of Directors of the
Company with the affirmative votes of at least a majority of those Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company).

 

(c)                                  “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(d)                                 “Continuation Period” shall mean, in the
event of an Involuntary Termination within twenty-four (24) months after a
Change of Control, the period of time commencing with termination of Executive’s
employment in an Involuntary Termination during the Term of this Agreement and
ending with the expiration of thirty-six (36) months following the date of
Executive’s termination.

 

(e)                                  “Current Compensation” shall mean an amount
equal to Executive’s Base Salary for the fiscal year of Executive’s termination.

 

(f)                                    “Disability” shall mean that Executive
has been unable to perform his duties under this Agreement as a result of his
incapacity due to physical or mental illness, and such inability, at least
twenty-six (26) weeks after its commencement, is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to Executive or Executive’s legal representative (such Agreement as to
acceptability not to be unreasonably withheld).  Termination resulting from
Disability may only be effected after at least thirty (30) days’ prior written
notice by the Company of its intention to terminate

 

7

--------------------------------------------------------------------------------


 

Executive’s employment.  In the event that Executive resumes the performance of
substantially all of his duties hereunder before the termination of his
employment become effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.

 

(g)                                 “Involuntary Termination” shall mean either
of the following which constitutes a Separation from Service:

 

(i)                               any termination by the Company (other than for
Cause), or

 

(ii)                            Executive’s voluntary termination, upon thirty
(30) days’ prior written notice to the Company, following (A) any reduction of
Executive’s Base Salary (other than in connection with similar decreases of
other similarly situated employees of the Company); (B) any material diminution
in Executive’s title, perquisite, benefits or terms and conditions of
employment; provided however, that if following a Change of Control, the Company
becomes a division of or, a business unit of another corporation or other
business entity and the Executive remains the Chief Executive Officer of the
division or business unit comprised of the Company, such a change of the
Executive’s title or terms and conditions of employment which would reflect
these circumstances shall not be deemed to be a material diminution which would
give rise, in and of itself, to Executive’s Involuntary Termination; or
(C) Executive’s refusal to relocate to a location more than fifty (50) miles
from the Company’s current location.

 

(h)                                 “Separation from Service” shall mean a
separation from service within the meaning of Section 409A of the Code and the
regulations promulgated thereunder, including Treasury Regulation
Section 1.409A-1(h).

 

8.                                       Golden Parachute Excise Tax. 
Notwithstanding anything contained in this Agreement to the contrary, in the
event that the benefits provided for in this Agreement to Executive together
with all other payments and the value of any benefit received or to be received
by Executive:

 

(a)                                  constitute “parachute payments” within the
meaning of Section 280G of the Code, and

 

(b)                                 but for this Section, would be subject to
the excise tax imposed by Section 4999 of the Code, then Executive’s benefits
pursuant to the terms of this Agreement shall be payable either:

 

(i)                                     in full, or

 

(ii)                                  as to such lesser amount which would
result in no portion of such benefits being subject to excise tax under
Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by Executive on an after-tax
basis, of the greatest amount of benefits under this Agreement, notwithstanding
that all or some portion of such benefits may be subject to the excise tax
imposed under Section 4999 of the Code.  Unless the Company and Executive
otherwise agree in writing, any determination required under this Section 8
shall be made in writing by the Company’s independent public accountants serving
immediately before the Hostile Takeover or Change of Control (the
“Accountants”), whose

 

8

--------------------------------------------------------------------------------


 

determination shall be conclusive and binding upon Executive and the Company for
all purposes.  For purposes of making the calculations required by this
Section 8, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company shall cause the Accountants to provide detailed supporting
calculations of its determinations to Executive and the Company.  Executive and
the Company shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section.  The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 8.

 

9.                                       Section 409A.

 

(a)                                  Notwithstanding any provision to the
contrary in the Agreement, if Executive is deemed by the Company at the time of
his Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the termination benefits to which Executive is entitled under this
Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination
benefits shall not be provided to Executive prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service with the Company or (ii) the date of Executive’s death. 
Upon the first business day following the expiration of the applicable Code
Section 409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to this
Section shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due under the Agreement shall be paid
as otherwise provided herein.

 

(b)                                 For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), Executive’s right to receive the compensation
payments payable pursuant to this Agreement (the “Installment Payments”) shall
be treated as a right to receive a series of separate payments and, accordingly,
each Installment Payment shall at all times be considered a separate and
distinct payment.

 

(c)                                  To the extent that any reimbursements
payable pursuant to this Agreement are deemed deferred compensation subject to
the provisions of Section 409A of the Code,  (i) any such reimbursements shall
be paid to the Executive no later than December 31 of the year following the
year in which the cost was incurred, (ii) the amount of expenses reimbursed in
one year shall not affect the amount eligible for reimbursement in any
subsequent year, and (iii) Executive’s right to reimbursement under this
Agreement will not be subject to liquidation or exchange for another benefit.

 

10.                                 Confidentiality Agreement.  Executive has
signed an Employment, Proprietary Information and Invention Assignment Agreement
in the form attached as Exhibit A to the Prior Agreement that covers protection
of the Company’s proprietary information and assignment of inventions (the
“Confidentiality Agreement”).  Executive hereby represents and warrants to the
Company that he has complied with all obligations under the Confidentiality
Agreement and agrees to continue to abide by the terms of the Confidentiality
Agreement and further agrees that

 

9

--------------------------------------------------------------------------------


 

the provisions of the Confidentiality Agreement shall survive any termination of
this Agreement or of Executive’s employment relationship with the Company.

 

11.                                 Noncompetition Covenant.  Executive hereby
agrees that he shall not, during the Term of this Agreement and the Continuation
Period, if applicable, without the prior written consent of the Company’s Board
of Directors, carry on any business or activity (whether directly or indirectly,
as a partner, shareholder, principal, agent, director, affiliate, employee or
consultant) which is competitive with the business conducted by the Company (as
conducted now or during the Term of this Agreement), nor engage in any other
activities that conflict with Executive’s obligations to the Company.

 

12.                                 Nonsolicitation Covenant.  Executive hereby
agrees that he shall not, during the Term of this Agreement and for twelve (12)
months after the end of the Continuation Period, if applicable, do any of the
following without the prior written consent of the Company’s Board of Directors:

 

(a)                                  Solicit Business.  Solicit or influence or
attempt to influence any client, customer or other person either directly or
indirectly, to direct his or its purchase of the Company’s products and/or
services to any person, firm, corporation, institution or other entity in
competition with the business of the Company; and

 

(b)                                 Solicit Personnel.  Solicit or influence or
attempt to influence any person employed by the Company to terminate or
otherwise cease his employment with the Company or become an employee of any
competitor of the Company.

 

13.                                 Conflicts.  Executive represents that his
performance of all the terms of this Agreement will not breach any other
agreement to which Executive is a party.  Executive has not, and will not during
the Term of this Agreement, enter into any oral or written agreement in conflict
with any of the provisions of this Agreement.  Executive further represents that
he is entering into or has entered into an employment relationship with the
Company of his own free will.

 

14.                                 Successors.  Any successor to the Company
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and assets that executes and delivers the assumption agreement
described in this Section 14 or which becomes bound by the terms of this
Agreement by operation of law.  The terms of this Agreement and all of
Executive’s rights hereunder shall inure to the benefit of, and be enforceable
by, Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 


15.                                 INDEMNIFICATION AGREEMENT.  THE COMPANY AND
THE EXECUTIVE HAVE ENTERED INTO AN INDEMNIFICATION AGREEMENT SUBSTANTIALLY IN
THE FORM ATTACHED AS EXHIBIT B TO THE PRIOR AGREEMENT.

 

10

--------------------------------------------------------------------------------


 

16.                                 Miscellaneous Provisions.

 

(a)                                  No Duty to Mitigate.  Executive shall not
be required to mitigate the amount of any payment contemplated by this Agreement
(whether by seeking new employment or in any other manner), nor, except as
otherwise provided in this Agreement, shall any such payment be reduced by any
earnings that Executive may receive from any other source.

 

(b)                                 Amendments and Waivers.  Any term of this
Agreement may be amended or waived only with the written consent of the
parties.  No waiver by either party of any breach of, or of compliance with, any
condition or provision of this Agreement by the other party shall be considered
a waiver of any other condition or provision or of the same condition or
provision at another time.

 

(c)                                  Sole Agreement.  This Agreement, including
any Exhibits hereto, constitutes the sole agreement of the parties and
supersedes all oral negotiations and prior writings with respect to the subject
matter hereof, including the Prior Agreement.

 

(d)                                 Notices. Any notice required or permitted by
this Agreement shall be in writing and shall be deemed sufficient upon receipt,
when delivered personally, by facsimile or by a nationally recognized delivery
service (such as Federal Express or UPS), or forty-eight (48) hours after being
deposited in the U.S. mail as certified or registered mail with postage prepaid,
if such notice is addressed to the party to be notified at such party’s address
as set forth below or as subsequently modified by written notice.  Any
termination by the Company for Cause or by Executive as a result of an
Involuntary Termination shall be communication by a notice of termination to the
other party hereto given in accordance with this Section.  Such notice shall
indicate the specific termination provision in this Agreement relied upon, shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
termination date (which shall be not more than 15 days after the giving of such
notice).  The failure by Executive to include in the notice any fact or
circumstance which contributes to a showing of Involuntary Termination shall not
waive any right of Executive hereunder or preclude Executive from asserting such
fact or circumstance in enforcing his rights hereunder.

 

(e)                                  Choice of Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California, without giving effect to the principles
of conflict of laws.  Executive hereby consents to the personal jurisdiction of
the state and federal courts located in California for any action or proceeding
arising from or relating to this Agreement or relating to any arbitration in
which the parties are participants.

 

(f)                                    Severability.  If one or more provisions
of this Agreement are held to be unenforceable under applicable law, the parties
agree to renegotiate such provision in good faith.  In the event that the
parties cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of the Agreement shall be interpreted as if such provision were
so excluded and (iii) the balance of the Agreement shall be enforceable in
accordance with its terms.

 

11

--------------------------------------------------------------------------------


 

(g)                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together will constitute one and the same instrument.

 

(h)                                 Arbitration.   Any dispute or claim arising
out of or in connection with this Agreement shall be finally settled by binding
arbitration in San Jose, California in accordance with the rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules.  The arbitrator shall apply California law, without reference to rules of
conflicts of law or rules of statutory arbitration, to the resolution of any
dispute.  Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.  Notwithstanding the foregoing, the parties
may apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this paragraph,
without breach of this arbitration provision.  This Section 16(h) shall not
apply to the Confidentiality Agreement.

 

(i)                                     No Assignment of Benefits.  The rights
of any person to payments or benefits under this Agreement shall not be made
subject to option or assignment, either by voluntary or involuntary assignment
or by operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any action in violation of this
subsection (i) shall be void.

 

(j)                                     Employment Taxes.  All payments made
pursuant to this Agreement will be subject to withholding of applicable income
and employment taxes.

 

(k)                                  Assignment by Company.  The Company may
assign its rights under this Agreement to an affiliate, and an affiliate may
assign its rights under this Agreement to another affiliate of the Company or to
the Company; provided, however, that no assignment shall be made if the net
worth of the assignee is less than the net worth of the Company at the time of
assignment.  In the case of any such assignment, the term “Company” when used in
a Section of this Agreement shall mean the corporation that actually employs
Executive.

 

(l)                                     ADVICE OF COUNSEL.  EXECUTIVE
ACKNOWLEDGES THAT, IN EXECUTING THIS AGREEMENT, HE HAS HAD THE OPPORTUNITY TO
SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF
THE TERMS AND PROVISIONS OF THIS AGREEMENT.  THIS AGREEMENT SHALL NOT BE
CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

The parties have executed this Agreement the date first written above.

 

 

CONCEPTUS, INC.

 

 

 

By:

/s/ Gregory Lichtwardt

 

 

 

Title:

Executive Vice President

 

 

 

Address:

 

 

 

 

 

 

 

MARK M. SIECZKAREK

 

 

 

 

 

Signature:

/s/ Mark M. Sieczkarek

 

 

 

 

Address:

 

13

--------------------------------------------------------------------------------